SiebecKER, J.
The trial court found that plaintiff, as an ■organized -district set off from the territory of defendant district, was entitled-to recover the amount sued for. . On the former appeal to this court, defendant’s demurrer to -the complaint was overruled, and is reported in 118 Wis. 233, 95 N. W. -148. After the case was returned to the trial court, defendant amended its answer by counterclaiming upon two grounds. By the first counterclaim defendant alleged that it incurred expense in excess of the amount required to maintain its school for the accommodation and instruction of the ■school children residing' within its district, on account of the attendance of children from the plaintiff district at such ■school from the month of September, 1901, to the month of February, 1902. It appears that most of the children of ■school age residing in plaintiff district did so attend the defendant’s school, but the evidence does not establish that any additional expense was incurred on account thereof. It is contended, however, that since plaintiff district was not separated from defendant and become fully organized as a school district until the month of December, 1901, it is liable for a part of the cost of maintenance of defendant’s school; but we find no such claim presented by. the pleadings, and no claim of this nature was litigated upon the trial of the case. Under these conditions we think the trial court properly refused to ■determine this question.
*292By the 'second counterclaim it is alleged that the members-of the boards of the two districts met, under authority and direction of tbeir respective districts, and agreed that the school children of the plaintiff district should attend the school maintained by defendant for the school year of 1901 and 1902,, ' and that plaintiff should pay one half the expense of its maintenance, which it is alleged amounted to $1,012.50. It is argued that this agreement was consummated between the parties, and that defendant provided for the attendance of plaintiff’s school children for the year, and that plaintiff refused to comply with the arrangement after February 4, 1902. An examination of the evidence shows that conferences were had by tbe members of the respective boards, and that terms for such an agreement were discussed, and were in fact settled upon in a provisional way, but such understanding was not consummated by the, parties entering into a contract. It also appears that a written instrument was prepared and signed by defendant’s officers, embodying terms which they claimed' had been agreed upon, but when it was presented to plaintiff’s officers for signature it was unqualifiedly rejected, upon the ground that no such agreement had been made. No further steps were thereafter taken to consummate an arrangement as originally contemplated by the parties. We must hold that the conclusion of the trial court, to the effect that defendant’s counterclaims are not supported by the evidence, is sustained by the record.
By the Court. — Judgment affirmed.